Citation Nr: 1712687	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-45 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for an acquired psychiatric disability, to include depression.

2.  Entitlement to a rating in excess of 20 percent for thoracolumbar spine disability.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in October 2009, April 2010, and February 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a March 2016 statement, the Veteran, through his representative, argued that the February 2016 VA mental disorders examination was inadequate.  The statement indicated that the VA mental disorders examiner did not address the Veteran's depressive symptoms, which have been documented in the medical records, such as feeling depressed and hopeless, and having difficulty with sleep and concentration.  Also noted was that although the VA examiner reported the Veteran's daily alcohol consumption, the examiner did not address whether such alcohol use was related to the service-connected psychiatric disability/a means of self-medication.  The statement also noted that a GAF score was not provided.  

Review of the February 2016 mental disorders VA examination report reflects that no answer was provided under the heading of "symptoms."  Specifically, there was no reference to any feelings of depression, hopelessness, or difficulty with sleep and/or concentration.  Additionally, while a June 2016 addendum VA opinion provided a GAF score for the Veteran, it did not address the other issues raised by the Veteran's representative.  Under the circumstances, the Board finds that a remand is necessary in order to schedule the Veteran for a new VA mental disorders examination.

With respect to the increased rating claim involving the thoracolumbar spine disability, the Board notes that in the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate, a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and no weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's most recent VA examinations in January 2015 and February 2016, the Board has determined that an additional VA examination is warranted in light of Cordia.

The record reflects that the Veteran receives medical treatment through VA.  The most recent VA treatment records in the claims file are dated in March 2016.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran is currently service-connected for postoperative residuals of left tibia and malleolus fracture, rated at 30 percent; thoracolumbar spine disability, rated at 20 percent; acquired psychiatric disability to include depression, rated at 10 percent; and residuals of left pelvic fracture, rated at .  The combined evaluation for his service-connected disabilities is 60 percent.  As the Veteran's service-connected disabilities are of a common etiology, the Veteran meets the schedular requirements for a TDIU.  However, the Board finds that the TDIU issue must be deferred because it is inextricably intertwined with the increased rating issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from March 2016 to the present, and associate the records with the claims file.

2.  Schedule the Veteran for a VA psychiatric examination in order to determine the current level of severity of all impairment resulting from his service-connected acquired psychiatric disability, to include depression.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished.  The examiner should note the Veteran's social and occupational history.  The examiner should also note the Veteran's complaints and reported symptoms (to include his reported feelings of depression and hopelessness and difficulty with sleep and concentration), and address their severity.  The examiner should report the extent of the Veteran's disability in accordance with the rating criteria, including providing a global assessment of functioning (GAF) score.  

The examiner must also address the Veteran's alcohol use and discuss whether it is at least as likely as not (50 percent or better probability) a symptom of his service-connected psychiatric disability/a means of self-medication.

The examiner should also provide a description of the impact the Veteran's psychiatric disability has on his ability to obtain and maintain employment.  

A complete rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for a VA spine examination to determine the current level of severity of all impairment resulting from his service-connected thoracolumbar spine disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

Range of motion testing should be undertaken for the thoracolumbar spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use. 

The examiner should also provide a description of the impact the Veteran's thoracolumbar spine disability has on his ability to obtain and maintain employment.

A complete rationale for all opinions expressed must be provided.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2016).

5.  When the development requested has been completed, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


